Name: 2010/60/: Commission Decision of 2Ã February 2010 on the clearance of the accounts of the paying agencies of Malta concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2007 financial year (notified under document C(2010) 459)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  Europe;  EU finance;  agricultural policy;  regions and regional policy
 Date Published: 2010-02-05

 5.2.2010 EN Official Journal of the European Union L 34/30 COMMISSION DECISION of 2 February 2010 on the clearance of the accounts of the paying agencies of Malta concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF) for the 2007 financial year (notified under document C(2010) 459) (Only the Maltese text is authentic) (2010/60/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 39 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Commission Decisions 2008/395/EC (2) and 2009/85/EC (3) cleared, for the 2007 financial year, the accounts of all the paying agencies except for the Maltese paying agency MRAE. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision concerning expenditure in the field of rural development measures on the integrality, accuracy and veracity of the accounts submitted by the Maltese paying agency MRAE. (3) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the Maltese paying agency MRAE concerning expenditure in the field of rural development measures financed by the European Agricultural Guarantee Fund (EAGF), in respect of the 2007 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, the Member State pursuant to this Decision in the field of rural development measures applicable in Malta are set out in Annex I and Annex II. Article 2 This Decision is addressed to the Republic of Malta. Done at Brussels, 2 February 2010. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 139, 29.5.2008, p. 25. (3) OJ L 33, 3.2.2009, p. 31. ANNEX I CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2007  EAGF RURAL DEVELOPMENT EXPENDITURE IN NEW MEMBER STATES AMOUNT TO BE RECOVERED FROM OR PAID TO THE MEMBER STATE MS 2007  Expenditure for the Paying Agencies for which the accounts are Total a + b Reductions Total Interim Payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State cleared disjoined = expenditure declared in the annual declaration = total of Interim Payments reimbursed to the Member State for the financial year a b c = a + b d e = c + d f g = e  f MT EUR 4 148 025,92 0,00 4 148 025,92 0,00 4 148 025,92 4 148 025,00 0,92 ANNEX II CLEARED EXPENDITURE BY EAGF RURAL DEVELOPMENT MEASURE FOR EXERCISE 2007 IN NEW MEMBER STATES DIFFERENCES BETWEEN ANNUAL ACCOUNTS AND DECLARATIONS OF EXPENDITURE MS No Measures Expenditure 2007 Annex I column a Reductions Annex I column d Amount cleared for 2007 Annex I column e MT No Measures i ii iii = i + ii 1 Less favoured areas 1 720 811,99 0,00 1 720 811,99 2 Agri-environment 602 487,79 0,00 602 487,79 3 Meeting Standards 151 000,30 0,00 151 000,30 4 Producers group 0,00 0,00 0,00 5 Technical Assistance 101 978,48 0,00 101 978,48 6 State Aid Complement 0,00 0,00 0,00 7 Ad hoc measure 1 571 747,36 0,00 1 571 747,36 Total 4 148 025,92 0,00 4 148 025,92